Citation Nr: 1111386	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-48 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg amputation.


REPRESENTATION

Appellant represented by:	National Association of 
	County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1957 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen his claim for service connection for a right leg amputation.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims seeking VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Specific to requests to reopen, VA must notify the claimant of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, VA did not send the Veteran VCAA notice as specified in Kent.  Accordingly, VCAA notice must be issued to the Veteran to correct this deficiency.

Further, the Veteran has not provided and VA has not obtained, surgical records for the right leg amputation.  Accordingly, a remand is necessary so that VA can attempt to obtain and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes notice of both the reopening criteria and the criteria for establishing service connection for right leg amputation.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Allow an appropriate amount of time for response.

2.  Ask the Veteran to identify any additional providers that have treated his right leg condition, including the provider that performed the right leg amputation, so that treatment records can be obtained.  Ask him to complete an authorization so that VA may obtain treatment records from the providers (if any such records exist).  Upon receipt of such authorization, request and obtain all treatment records pertaining to the right leg amputation, including surgical notes and treatment records, and associate them with the claims file.  If unsuccessful, inform the Veteran and ask him to provide a copy of the outstanding treatment records.  The Veteran should, if possible, obtain and submit these records to expedite the case.

3.  Upon completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



